DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 5-8, 10 & 12 are cancelled. Claims 1, 3-4, 9, 11 & 13 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9, 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (KR 20120138855 A, as cited in the IDS mailed on 12/21/2018) in view of Sudoh (US 2014/0231707 A1), Kim (US 20170352871 A1), Tsuchiya (US 2017/0110729 A1) and Song (US 2016/0276657 A1).
Regarding claims 1, 3-4, 11 & 13, Nam teaches a rechargeable lithium battery comprising a positive electrode including a positive active material; an electrolyte and a negative electrode ([0047]-[0048]) including a negative active material comprising a plurality of primary particles of a crystalline carbon-based material such as artificial graphite and a secondary particle comprising a mixture of both an assembly of primary particles and a binder pitch such that a weight ratio between the primary particles and the binder pitch ranges from 5:5 to 9.5:5 ([0026]-[0029]) (respectively reading and overlapping with the presently claimed ranges of claims 1 & 13) wherein an average particle diameter (D50) of the secondary particle ranges from 5 µm to 25 µm and an average particle diameter (D50) of the primary particles is about 6 µm to 10 µm which gives a ratio of the average particle diameter (D50) of the secondary particle to the average particle diameter (D50) of the primary particles of 1.5 to 2.5 when the average particle diameter of the secondary particle ranges from 15 µm to 25 µm (Fig. 5; [0026]-[0027] & [0067]) (overlapping with the presently claimed ranges of claims 1 & 3-4).						However, Nam is silent as to (1) an aspect ratio of the primary particles ranging from about 1.5 to about 5; (2) the crystalline carbon-based material being a needle-cokes type crystalline carbon-based material; (3) the binder pitch being coal pitch and/or petroleum pitch, (4) in an x-ray diffraction pattern of the negative electrode active material, the I002/I110 that is a ratio of X-ray diffraction intensities at a (002) plane and a (110) plane ranging from 50 to 270, and (5) a ratio of X-ray diffraction intensities of the negative active material at a (002) plane and a (110) plane and a pellet density of the negative active material ranging from 29 to 90.64.		Sudoh teaches a rechargeable lithium battery negative electrode including a negative active material comprising a primary particle of a crystalline carbon-based material such as artificial graphite and a secondary particle that is an assembly of the primary particles, wherein an aspect ratio of the primary particles is preferably from 1 to 4 ([0008], [0014] & [0029]).		It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to set an aspect ratio of Kim’s primary particles preferably from 1 to 4 because “by setting the aspect ratio of the particles to be small, a high energy density electrode satisfying the energy density required for a large battery can be produced” as taught by Sudoh ([0029]).												Kim teaches a rechargeable lithium battery comprising a negative electrode including a negative active material comprising a plurality of primary particles of a crystalline carbon-based material such as artificial graphite further teaches, wherein in an x-ray diffraction pattern of the negative electrode active material, the I002/I110 that is a ratio of X-ray diffraction intensities at a (002) plane and a (110) plane ranging from 83.33 to 133.33 ([0022]-[0027]). Kim also teaches an anode density of about 1.5 g/cc to about 1.7 g/cc ([0059]) and thus a ratio of X-ray diffraction intensities of the negative active material at a (002) plane and a (110) plane and a pellet density of the negative active material ranges from about 49.01 to about 88.86 which reads on the presently claimed range in claim 1.										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set a ratio of X-ray diffraction intensities at a (002) plane and a (110) plane to a range of 83.33 to 133.33 in order to increase battery output during charging and discharging the battery while maintaining improved life-time and high temperature storage properties as taught by Kim ([0027]). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit the anode density to a range of 1.5 g/cc to 1.7 g/cc in order to improve power, life-time and high temperature storage properties of the battery as taught by Kim ([0059]). 				Moreover, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that needle-coke is well-known within the art for forming an artificial graphite material for use as an anode active material as taught by Song ([0029] & [0046]-[0047]). Furthermore, one skilled in the art would have found it obvious to use coal pitch or petroleum pitch as the pitch binder because coal and petroleum pitch binders are known to be suitable for binding primary particles of an artificial graphite material as a negative electrode material as taught by Tsuchiya ([0086], [0090]-[0093] & [0096]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.
Regarding claim 9, Nam as modified by Sudoh, Kim, Tsuchiya and Song teaches the negative active material of claim 1 as noted above but is silent as to the negative material further including a Si-based material or a Sn-based material.							Kim further teaches the negative active material including a Si-based material or Sn-based material ([0046] & [0049]-[0050]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to further include a Si-based material or Sn-based material as suitable active materials for forming a negative electrode of a lithium battery as taught by Kim ([0046] & [0049]-[0050]). “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. See MPEP 2144.06 I. Moreover, one of ordinary skill in the art will recognize that Si-based materials provide advantages of high capacity as a negative active material.

Response to Arguments
Applicant’s arguments, see pages 2-4 of Remarks, filed 09/19/2022, with respect to the rejection of claims 1, 3-4, 9, 11 & 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nam, Kim, Sudoh, Tsuchiya and Song as presented in the above updated rejection.	 								Thus, in view of the foregoing, claims 1, 3-4, 9, 11 & 13 stand rejected.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727